HANNA, J. I concur in the result of the foregoing opinion, but cannot agree with all the grounds set out therein. The essential divergence of opinion which I have arrived at is in respect to the conclusion that the appropriation authorized by the act in question (chapter 51, Laws of 1913) is violative of section 14 of article 9 of the Constitution, prohibiting the state or any county from making any donation to, or in aid of any person, association, or public or private corporation. I cannot agree that the appropriation provided by the said act is essentially a donation to the fair association, and believe that the facts of this case differ from the Washington case (Johns v. Wadsworth, 80 Wash. 352, 141 Pac. 892), where the Supreme Court of Washington passed upon the constitutionality of an act of the Legislature authorizing boards of county commissioners to make appropriations for the payment of expenses and premiums of agricultural fair associations. Appropriations for the purposes indicated, and such as contemplated by the act of our Legislature, are obviously for a public purpose and a public benefit. The. duty resting upon courts to so construe legislative acts as to further their object, unless such acts obviously are in contravention of a constitutional provision, is of great weight in a case such as the one under consideration, and the act should be sustained by the courts where possible; but there seems to be a controlling reason upon this court which we cannot lose sight of, and which compels us to concur in the result of the opinion written by the Chief Justice, if not in the reasons assigned. The controlling principle arises by virtue of section 31 of article 4 of the Constitution, providing that:' “No appropriation shall toe made for charitable, educational, or other benevolent purposes to any person, corporation, association, institution or community, not under the absolute control of the state. * * * ” It would seem that the appropriation provided for by our legislative act under consideration must needs be considered an appropriation for educational purposes, and therefore in conflict with the constitutional provision quoted. It is to be noted that chapter 51 of the Laws of 1913 does not provide for any control of the fair association by the state, nor is such association accountable to or answerable to the state in any manner for the appropriation, unless it be upon the theory that a misappropriation of the fund' authorized to be appropriated might be called in question upon the ground that a trust had been created by the act in question, the violation of which might permit the recovery of the fund by suit instituted for the purpose. T therefore feel constrained to concur in the result arrived’ at by the Chief Justice in the foregoing opinion, and am authorized to say that Justice .Parker concurs in the conclusions-herein set out in this opinion.